FRANK, Circuit Judge.
Ordinarily the trial judge has discretion to permit the filing of later claims in an admiralty proceeding, at least as long as the fund has not been entirely distributed or a final decree entered. Meyer v. New England Fish Co., 9 Cir., 136 F.2d 315; Petition of Chester A. Poling, Inc., D.C.E.D.N.Y., 51 F.Supp. 375.
Since the appellants are Norwegian seamen, uninformed about oür laws and procedures, who apparently were under the mistaken impression that their claims had been filed, leave to file the claims should have been granted, subject to the condition, to which their attorney agreed, that it *356would in no way prejudice any claimant who filed his claim within the prescribed time.
Reversed.